Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 KIMBERLY ANTHONY,
                                                             Civil Action No. 19-17074
                   Plaint ff
                                                               OPINION & ORDER
        V.


 AASHNA CHOUDARY, et al.,

                   Defendants.


John Michael Vazgucz, U.S.DJ.

       Plaintiff Kimberly Anthony brings the above-captioned action in forma pauperis pursuant

to 28 U.S.C.   §   1915, D.E. 1-1 C’IFP App.”). For the reasons discussed below, the Court denies

Plaintiffs application to proceed informapauperis.

       Under Section 1915, this Court may excuse a litigant from prepayment of fees when the

litigant “establish[es] that [s]he is unable to pay the costs of [her] suit.” Walker v. People Express

Airlines, Inc., 886 F.2d 598, 601 (3d Cir. 1989). Plaintiff has not sufficiently established her

inability to pay for the costs of her suit, and therefore, the Court denies Plaintiffs motion to

proceed informa pauperis.

        Plaintiffs average monthly income during the twelve months preceding her in farina

pauperis application was $2,920, while her spouse’s1 monthly income was $4,000. IFP App.          ¶   I.

In addition, Plaintiffs recent employment history indicates that she was employed from July 2016

to March 2018 with a monthly income of $6,833, and thereafter, employed from March 2018 to



  Plaintiff indicates that her “spouse” for purposes of her informapauperis application is her
fiancé.
December 2018 with a monthly income of $8,333. Id.       ¶ 2.   Notably, Plaintiffs spouse also seems

to be currently employed with a monthly income of S7,500. Id.        ¶ 3.   As such, Plaintiff has not

sufficiently established her inability to pay the $400 initial filing fee, and therefore, the Court

denies Plaintiffs motion to proceed infonna pauperis. The Court, however, grants Plaintiff an

opportunity to amend her application with additional facts that demonstrate her inability to proceed

without prepayment of fees or costs.

          For the foregoing reasons, and for good cause shown,

          IT IS on thisZ° day of Okoiocr ,20l9,

          ORDERED that Plaintiffs application to proceed informapauperis is DENIED; and it is

further

          ORDERED that Plaintiff may file an amended application to proceed informa pauperis

within thirty (30) days of receipt of this Opinion and Order, curing the deficiencies noted herein.

If Plaintiff fails to file an amended application to proceed informapauperis within thirty (30) days

of receipt, Plaintiffs application shall be dismissed with prejudice; and it is further

          ORDERED that the Clerk of the Court shall serve this Opinion and Order upon Plaintiff

by regular and certified mail return receipt.



                                                         C \Q&J
                                                       John Michael




                                                  2
